Judgment, Supreme Court, New York County (Walter Tolub, J.), entered July 13, 1994, which denied petitioner’s application pursuant to CPLR article 78 challenging respondents’ denial of access under the Freedom of Information Law (FOIL) to, inter alia, certain DD5 reports and police officers’ memo books, and dismissed the proceeding, unanimously affirmed, without costs.
The petition was properly denied. As this Court recently held in Matter of Johnson v New York City Police Dept. (220 AD2d 320), "[w]e adhere to our decision in Matter of Scott v Chief Med. Examiner of City of N. Y. (179 AD2d 443, 444, lv denied 79 NY2d 758, cert denied 506 US 891) that DD5 reports and police officers’ memo books are exempt from FOIL disclosure.” Concur—Rosenberger, J. P., Ellerin, Nardelli, Williams and Tom, JJ.